                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:19-cr-007-MOC-DCK

 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 Vs.                                           )                       ORDER
                                               )
 ELIJAH HALLMAN,                               )
                                               )
                   Defendant.                  )



       THIS MATTER is before the court on a Motion for Appointment of William Anthony as

Second Chair Counsel for Defendant Hallman. (Doc. No. 30). Having considered the motion and

reviewed the pleadings, and having determined that the appointee is well qualified to so serve, the

court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the Motion for Appointment of Second Chair

Counsel (Doc. No. 30) is GRANTED, and William Anthony is APPOINTED as second chair

counsel for Defendant.



 Signed: April 9, 2019
